t c memo united_states tax_court sid l marquis petitioner v commissioner of internal revenue respondent docket no filed date sid l marquis pro_se david w sorensen for respondent memorandum opinion dean special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined deficiencies in petitioner's and federal income taxes in the amounts of dollar_figure and dollar_figure 1all section references are to the internal_revenue_code in effect for the taxable years in issue all rule references are to the tax_court rules_of_practice and procedure respectively respondent also determined additions to tax for the years and under sec_6651 in the amounts of dollar_figure and dollar_figure respectively and under sec_6654 in the amounts of dollar_figure and dollar_figure respectively the issues for decision are whether petitioner had unreported income in both years at issue whether petitioner failed to file timely federal_income_tax returns for and and whether petitioner underpaid his estimated_taxes for the years and a few of the facts have been stipulated and are so found the stipulation of facts and the exhibits received into evidence are incorporated herein by reference petitioner lived in sparks nevada at the time the petition in this case was filed background petitioner did not file federal_income_tax returns for and based upon his beliefs and his determination that he was not liable for any_tax during the years under consideration petitioner lived in san diego california petitioner was employed by hawthorne machinery co hawthorne in and was paid for his work copies of payroll checks to petitioner from hawthorne in totaling dollar_figure2 were received into evidence petitioner worked for hawthorne for months in copies of payroll 2the statutory_notice_of_deficiency makes an adjustment to petitioner's income for in the amount of dollar_figure for wages checks to petitioner from hawthorne in totaling dollar_figure3 were introduced into evidence for the balance of the year when not working for hawthorne petitioner worked for himself petitioner introduced into evidence a form 1099-misc from giving you credit inc reporting dollar_figure of nonemployee compensation that he received in throughout the year petitioner lived in a house for which he paid rent and utilities respondent examined petitioner's and taxable years and determined that petitioner had unreported wage income for both years had unreported interest_income in had unreported self-employment_income in an amount determined by bureau of labor statistics figures for failed to make required estimated_tax payments in both years and failed to file federal_income_tax returns for both years discussion respondent's determinations are presumed correct and petitioner bears the burden of proving otherwise rule a 503_us_79 290_us_111 petitioner's objections to respondent's adjustments are those typical of so-called tax protestors in his trial memorandum petitioner alleges that a he was born a 3the statutory_notice_of_deficiency makes an adjustment to petitioner's income for in the amount of dollar_figure for wages 'state citizen' 'white citizen' not a citizen pursuant to the 14th amendment and is therefore not subject_to the exclusive jurisdiction of the federal united_states government b the irs has made false entries into his individual_master_file to give the appearance that a return was filed so that an examination could be done c respondent has violated numerous regulations d respondent has utilized regulations that only pertain to title atf and e petitioner has never been served a 'notice' by the district_director requiring him to file a return or to keep records we see no need to address these or similar arguments of petitioner see 737_f2d_1417 5th cir accord 805_f2d_902 10th cir affg tcmemo_1985_154 petitioner has failed to carry his burden_of_proof and respondent's determinations of deficiencies in and additions to tax for and are therefore sustained in their entirety to reflect the foregoing decision will be entered for respondent
